


AMENDMENT NO. 2 TO FINANCING AGREEMENT
This AMENDMENT NO. 2 TO FINANCING AGREEMENT ("Amendment") is dated as of August
27, 2015 and is entered into by and among LifeVantage Corporation, a Colorado
corporation (the "Company"; together with each Subsidiary of the Company that
executes a joinder agreement and becomes a "Borrower" under the Financing
Agreement referred to below, each a "Borrower" and, collectively, and jointly
and severally, the "Borrowers"), each domestic Subsidiary of the Company listed
as a "Guarantor" on the signature pages hereto (together with each other Person
that executes a joinder agreement and becomes a "Guarantor" under the Financing
Agreement or otherwise guaranties all or any part of the Obligations (as defined
in the Financing Agreement referred to below), each a "Guarantor" and,
collectively, the "Guarantors"), the Lenders (as defined below) party hereto,
TCW Special Situations, LLC, a Delaware limited liability company ("TCW"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and TCW, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
W I T N E S S E T H:
WHEREAS, Borrowers, Guarantors, Agents and the lenders from time to time party
thereto (each a "Lender" and collectively, the "Lenders") have entered into that
certain Financing Agreement dated as of October 18, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the "Financing Agreement";
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Financing Agreement); and
WHEREAS, Borrowers have requested that Agents and Lenders amend the Financing
Agreement as set forth herein, subject to the terms and conditions contained
herein;
NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Financing Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.Amendment. Subject to the satisfaction of the conditions set forth in Section
2 below, and in reliance on the representations and warranties contained in
Section 3 below, the Financing Agreement is hereby amended as follows:
(a)    Section 1.01 of the Financing Agreement is hereby amended to add the
following defined term in the appropriate alphabetical order:
"Amendment No. 2 Effective Date" means August 27, 2015.
(b)    The defined term "Consolidated EBITDA" set forth in Section 1.01 of the
Financing Agreement is hereby amended to amend and restate subclause (a)(xi)
thereof in its entirety, with retroactive effect as of June 30, 2015, as
follows:
(xi) (A) one-time non-recurring expenses relative to management severance and
executive recruitment fees approved by Administrative Agent in its reasonable
discretion in an aggregate amount not to exceed (1) $1,450,000 during



--------------------------------------------------------------------------------




any period of 4 consecutive fiscal quarters ending on or before June 30, 2015,
(2) $2,350,000 during the period of 4 consecutive fiscal quarters ending
September 30, 2015, (3) $2,350,000 during the period of 4 consecutive fiscal
quarters ending December 31, 2015, (4) $1,650,000 during the period of 4
consecutive fiscal quarters ending March 31, 2016, and (5) $900,000 during the
period of 4 consecutive fiscal quarters ending June 30, 2016 and (B) other
one-time non-recurring expenses approved by the Administrative Agent in its
reasonable discretion in an aggregate amount not to exceed $500,000 during any
period of 4 consecutive fiscal quarters, minus
(c)        Section 2.03(g) of the Financing Agreement is hereby amended and
restated in its entirety as follows:
(g)    In addition to any other payments required under this Agreement
(including, without limitation, Sections 2.03(a) and (b)), the Borrowers hereby
agree to make additional monthly principal payments of the Term Loan in the
amount of $500,000 on the fifteenth day of each calendar month, commencing on
October 15, 2015 and continuing until the Term Loan has been paid in full.
(d)        Section 2.05(c)(vi) of the Financing Agreement is hereby amended and
restated in its entirety as follows:
(vi)    Within 3 Business Days following the last day of each calendar quarter,
commencing on September 30, 2015 and continuing until the Loans have been paid
in full, the Borrowers shall prepay the outstanding principal amount of the
Loans in accordance with clause (d) below in an amount (to the extent a positive
number) equal to (A) the aggregate amount of unrestricted cash on hand of the
Loan Parties as of the close of business on the last day of such calendar
quarter minus (B) $12,500,000.
(e)    Section 7.01(a) of the Financing Agreement is hereby amended to (i)
delete the "and" at the end of subsection (xiii) thereof, (ii) redesignate
subsection (xiv) thereof as subsection (xv), and (iii) insert new subsection
(xiv) immediately following subsection (xiii) thereof as follows:
(xiv)    as soon as available and in any event no later than the first Business
Day of each calendar week, commencing with the week immediately following the
Amendment No. 2 Effective Date, (A) a weekly cash report summarizing cash
balances by region as of the immediately preceding week, and (B) a report
detailing such Loan Party's daily enrollments in each country in which such Loan
Party is qualified to do business (1) by distributor and (2) by preferred
customer, prepared on a daily basis for the preceding week and otherwise in form
and substance reasonably satisfactory to Agents; and    
(f)    Sections 7.03(c) and 7.03(d) of the Financing Agreement are hereby
amended and restated in their entirety as follows:

-2-

--------------------------------------------------------------------------------




(c)    Consolidated EBITDA. Permit Consolidated EBITDA of the Company and its
Subsidiaries for any fiscal period set forth below to be less than the amount
set forth opposite such period:
Fiscal Period End
Consolidated EBITDA
4 consecutive fiscal quarters ending September 30, 2015
$14,500,000
4 consecutive fiscal quarters ending December 31, 2015
$15,000,000
4 consecutive fiscal quarters ending March 31, 2016
$17,000,000
4 consecutive fiscal quarters ending June 30, 2016
$17,500,000
Each period of 4 consecutive fiscal quarters ending each September 30, December
31, March 31 and June 30 thereafter
$25,607,000



(d)    Liquidity. (i) At any time during the fiscal quarter ending September 30,
2015, permit Qualified Cash of the Company and its Subsidiaries to be less than
$7,000,000, and (ii) at any time thereafter, permit Qualified Cash of the
Company and its Subsidiaries to be less than $8,000,000.
2.        Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the concurrent satisfaction of each of the following conditions:
(a)    Administrative Agent shall have received a fully executed copy of this
Amendment executed by Borrowers, Guarantors, Agents and Lenders;
(b)        Administrative Agent shall have received cash proceeds from Borrowers
for application by Administrative Agent as a prepayment of the Obligations,
which shall be applied against the remaining installments of principal due on
the Loans in the inverse order of maturity, in an amount equal to $500,000;
(c)    Administrative Agent shall have received the Amendment Fee (as defined
below);
(d)    Administrative Agent shall have received (i) the financial statements of
the Company and its Subsidiaries for the fiscal quarter ended June 30, 2015
required to be delivered pursuant to Section 7.01(a)(ii) of the Financing
Agreement and (ii) the compliance certificate required to be delivered
simultaneously with the delivery of the financial statements for the fiscal
quarter ended June 30, 2015 pursuant to Section 7.01(a)(iv);
(e)    Borrowers shall have paid all attorneys' fees and expenses incurred by
counsel to the Agents for which an invoice has been delivered to Borrowers on or
prior to the date hereof; and
(f)    after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

-3-

--------------------------------------------------------------------------------




3.    Representations and Warranties. To induce Agents and Lenders to enter into
this Amendment, each Loan Party represents and warrants to Agents and Lenders
that:
(a)    the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate, partnership or limited liability company
action, as applicable, on the part of such Loan Party and that this Amendment
has been duly executed and delivered by such Loan Party;
(b)    this Amendment constitutes a legal, valid and binding obligation of each
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally; and
(c)    the representations and warranties contained in Article VI of the
Financing Agreement and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant to the Financing Agreement
or any other Loan Document on or prior to the date hereof are true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date hereof as though made on
and as of the date hereof, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date).
4.    Amendment Fee. Borrowers shall pay to Administrative Agent, for the
ratable benefit of the Lenders, a non-refundable amendment fee equal to
$100,922.00 (the "Amendment Fee"), which Amendment Fee shall be due and payable
and fully earned on the date hereof.
5.    Release. Each Loan Party hereby absolutely and unconditionally releases
and forever discharges Agents and the Lenders, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise ("Claims"), which any Loan Party has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Amendment, whether such claims,
demands and causes of action are matured or unmatured. Notwithstanding the
foregoing, this release shall only apply to Claims known to a Loan Party as of
the date of this Amendment.
6.    Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

-4-

--------------------------------------------------------------------------------




7.    References. Any reference to the Financing Agreement contained in any
document, instrument or Loan Document executed in connection with the Financing
Agreement shall be deemed to be a reference to the Financing Agreement as
modified by this Amendment.
8.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall constitute an original, but all of which taken together
shall be one and the same instrument. Receipt by telecopy or electronic mail of
any executed signature page to this Amendment shall constitute effective deliver
of such signature page.
9.    Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Financing
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Financing Agreement. Except as expressly
modified and superseded by this Financing Agreement, the terms and provisions of
the Financing Agreement and the other Loan Documents are ratified and confirmed
and shall continue in full force and effect.
10.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.
[Signature Pages Follow]





-5-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers on the date
first written above.
BORROWER:
LIFEVANTAGE CORPORATION 

 
By:    
Name:    
Title:     
GUARANTOR:
LIFELINE NUTRACEUTICALS CORPORATION 

 
By:    
Name:     
Title:    




Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT AND  
COLLATERAL AGENT:


TCW SPECIAL SITUATIONS, LLC 

 
By:  
Name:  
Title:





LENDERS:
REGIMENT CAPITAL SPECIAL SITUATIONS FUND V, L.P. 

By: TCW Special Situations, LLC, acting solely
as its investment manager 

 
By:    
Name:      
Title:     


Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------






[CERBERUS AUS LEVERED II LP
By: CAL II GP LLC
Its: General Partner 

 
By:
Name:
Title:




CERBERUS OFFSHORE LEVERED I L.P.
By: COL I GP Inc.
Its: General Partner 

 
By:
Name:
Title:




CERBERUS ASRS FUNDING LLC
 
 
By:
Name:
Title:




CERBERUS ONSHORE II CLO LLC
 
 
By:
Name:
Title:




CERBERUS OFFSHORE LEVERED II LP
By: COL II GP Inc.
Its: General Partner 

 
By:
Name:
Title:






Signature Page to Amendment No. 2 to Financing Agreement

--------------------------------------------------------------------------------




CERBERUS N-1 FUNDING LLC
 
 
By:
Name:
Title: ]










Signature Page to Amendment No. 2 to Financing Agreement